Citation Nr: 1414550	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a cervical spine disorder, including degenerative disc disease, and if so whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lumbar spine disorder, including degenerative disc disease, and if so whether service connection is warranted.




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from February and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In this decision the Board is reopening the claims because there is the required new and material evidence.  But rather than immediately readjudicating the claims on their underlying merits, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service connection for degenerative joint disease of the cervical spine, as well as for claimed residuals of a "back injury."  The Veteran did not appeal.  

2.  Additional evidence since submitted, however, detailing treatment for both his cervical and lumbar spine segments in March 1970, so only a relatively few short months after the conclusion of his service, as well as a February 2012 medical opinion from a private doctor regarding the origins of these claimed disabilities and particularly their potential relationship with the Veteran's military service is not cumulative or redundant of the evidence of record when the RO previously considered these claims in March 1989 and is so significant that it raises a reasonable possibility of substantiating these claims.



CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying service connection for degenerative joint disease of the cervical spine and for alleged residuals of a "back injury" is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these claims.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening and remanding these claims.  Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons these claims were previously denied.  This is because these claims are being reopened, regardless, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, since, after reopening the claims, rather than immediately readjudicating them on their underlying merits, the Board instead is remanding them to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of these claims is completed on remand.


A previously denied, unappealed claim may be reopened and reconsidered upon the submission of new and material evidence.  38 U.S.C.A. § 5108.  Evidence is new if it has not been previously submitted to agency decision makers.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Veterans Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," so a "low threshold."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  The Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed - albeit only for making this threshold preliminary determination.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); and Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, allegations that are beyond the competence of the person making them).

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Here, in a prior March 1989 decision, the Veteran was denied service connection for degenerative joint disease of his cervical spine because the evidence then of record failed to show this disorder, diagnosed some 19 years after his separation from service, was in any way related or attributable to his service.  He was also denied service connection for residuals of a "back injury" because there was no evidence then of record of any precipitating injury or trauma during his service.  

The Veteran always has alleged that his cervical and lumbar spine disorders were caused by a Jeep accident during his service.  The accident is briefly detailed in a November 1968 entry in his service treatment records (STRs), indicating he consequently was treated for chest pain.  


In support of his petition to reopen his claims, the Veteran submitted private treatment records from March 1970, so contemporaneous to his service since generated only some four months after he separated from service.  One of the records is an X-ray report of his spine showing "bulging and narrowing at C4-7 and L3-4 [levels.]"  It also shows previous left clavicle and left upper rib fractures.  The accompanying examination report details the Veteran's complaints of pain around the "lower cervical spine."  He stated that he had injured his back and neck approximately two years earlier in Vietnam, and that the consequent pain had gotten progressively worse ever since.

In further support of the petition to reopen his claims, the Veteran also submitted records from his private physician from January and February 2012.  The January 2012 record details the circumstances of the Jeep accident in service, as recounted by the Veteran personally and eventually concludes that his "[c]hronic back pain is certainly an attribution to the etiology from 1969 
service[-]connected injury to back."  This same physician then provided the additional February 2012 "etiology statement" regarding the Veteran's claimed conditions.  This commenting private physician again details the Jeep accident in service and touches on the Veteran's 1989 cervical fusion procedure and lumbar herniation and degenerative disc problems.  This commenting private physician concludes that "the extensive medical record supports the etiology of [the Veteran's] cervical complaints as well as probably his low back issues to injuries in Vietnam."  

This additional evidence from 1970 and 2012 is "new" since the RO has not previously considered it and since it is not merely duplicative or redundant of the evidence already of record, including that the RO already has considered.  But also,  the March 1970 private treatment records are "material" since they document "bulging and narrowing" of the Veteran's cervical and lumbar spine segments shortly after separating from service and contain mention of him linking his then current back pain to the Jeep accident during his service.  The more recent January and February 2012 records from the commenting private physician lend further support to the claims by providing etiological opinions that are also "material," as they address the possible cause-and-effect relationship or correlation between the Veteran's military service - especially the injuries he sustained during his service - and his current cervical and lumbar spine disorders.

Thus, since there is the required new and material evidence, these claims are reopened.


ORDER

The petition to reopen the claims for service connection for cervical and lumbar spine disorders is granted, subject to the further development of these claims in the REMAND below.


REMAND

Unfortunately, rather than immediately readjudicating these claims on their underlying merits - meaning on a de novo basis - the Board instead must first remand these reopened claims for further development.  To date, the Veteran has not had a VA compensation examination addressing the etiology of these claimed cervical and lumbar spine disorders.  VA is obliged to provide an examination or obtain a medical nexus opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination of the Veteran's cervical and lumbar spine segments.  The examiner should first identify all current disabilities affecting these cervical and lumbar spine segments, including any degenerative conditions such as degenerative disc disease (DDD) and degenerative joint disease (DJD).  The examiner is then asked to provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the current disability is the result of the Veteran's military service - and especially the documented Jeep accident in November 1968.  

So to facilitate providing this opinion and to ensure it is well informed, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the Veteran's lengthy history of back pain and treatment since separation must be addressed - including the treatment he sought in March 1970, so only about 4 months after the conclusion of his service, when "bulging and narrowing" of both his cervical and lumbar spine was observed.  Additionally, all occupational back injuries as detailed in the claims folder must be considered, as must be the January and February 2012 records, statements and opinions from the Veteran's private treating physician.

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on these pending claims as it would require considering these claims based on the existing evidence of record.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims on their underlying merits (meaning on a de novo basis) in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


